09/28/2022
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                              Assigned on Briefs August 2, 2022

             STATE OF TENNESSEE v. ZACHARY FRANK FARRIS

                     Appeal from the Circuit Court for Carroll County
                       No. 20-CR-19       Donald E. Parish, Judge
                        ___________________________________

                               No. W2021-01400-CCA-R3-CD
                           ___________________________________


A Carroll County jury convicted Zachary Frank Farris, Defendant, of six counts of
unlawful possession of a firearm by a convicted felon. Following a sentencing hearing, the
trial court imposed a total effective sentence of 12 years’ confinement. Defendant did not
file a motion for new trial. In this direct appeal, Defendant challenges the sufficiency of
the evidence, arguing that the State failed to prove that he was in constructive possession
of the firearms. Additionally, Defendant asserts that the trial court erred by allowing a
witness for the State to testify when the State failed to give defense counsel notice of the
witness. Having reviewed the record and the parties’ briefs, we affirm the judgments of
the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER, J., joined. JOHN EVERETT WILLIAMS, P.J., not participating.1

Samuel W. Hinson, Lexington, Tennessee, for the appellant, Zachary Frank Farris.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Matthew F. Stowe, District Attorney General; and James Webb,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                              OPINION


        1
          Judge Williams, the Presiding Judge of the Court of Criminal Appeals, died on September 2,
2022. The members of this panel of the Court acknowledge Judge Williams’s steadfast leadership, sharp
wit, and overall positive influence on the judiciary during his many years of service to Tennessee. He will
be greatly missed by all of his colleagues.
                                           Facts

       On July 28, 2019, at 5:55 p.m., the Carroll County Sheriff’s Office (“CCSO”)
dispatch received a call requesting a welfare check on some children who were unattended
outside of a residence. Sergeant Michael Smith responded to the residence, a mobile home,
and encountered Defendant in the yard. Defendant told Sergeant Smith that the children
were going inside the house to take a bath, and Sergeant Smith left the residence.

       On August 1, 2019, Deputy Tommy Ducanter responded to another welfare check
at the same residence. When he arrived at the residence, he saw “two small children
standing in the yard toward the front of the mobile home with no clothes on.” Deputy
Ducanter did not see an adult outside. The children told Deputy Ducanter that their mother
was in bed inside the residence. He followed the children around to the back door and
“knocked pretty hard.” When no one answered, Deputy Ducanter announced his presence
and entered the mobile home. He found Brittany Farris lying in bed. Mrs. Farris admitted
that she had been doing methamphetamine, and Deputy Ducanter requested her consent to
search the mobile home. Mrs. Farris gave consent to search. Deputy Ducanter saw “a box
of syringe[s] with some used liquid or material in it and a little bit of marijuana in plain
view.” He also saw a rifle leaned against a wall beside the bed. He found two handguns
between the mattress and box spring, as well as a box of ammunition. Mrs. Farris told
Deputy Ducanter that the rifle was “just a rifle they had at the house” and that she did not
know anything about the two handguns under the mattress.

      Deputy Ducanter testified that Defendant showed up to the residence, and Deputy
Ducanter had a conversation with him in the bedroom. Deputy Ducanter advised
Defendant that it was illegal for him to possess any firearms. Defendant stated that he
“needed the guns there for home protection and to protect themselves.” Defendant told
Deputy Ducanter that “he had traded that shotgun off for one of the pistols that was found
underneath the bed.” Deputy Ducanter observed personal property belonging to
Defendant, such as men’s clothing, inside the residence.

        CCSO Deputy Kenny Tucker arrived at the residence after Deputy Ducanter.
Deputy Tucker testified that he heard Defendant tell Deputy Ducanter that he bought the
guns for protection. Deputy Tucker testified that he lived “next door to [Defendant].” He
testified that he drove past the mobile home every day and had seen Defendant’s red Tahoe
parked there “mornings and evenings.” Deputy Tucker also knew where Defendant’s
father lived on Crum Road, and he had not seen Defendant’s vehicle at Defendant’s father’s
house.

       CCSO Deputy Jason Edwards worked as a corrections officer at the Carroll County
Jail. He assisted in booking Defendant after his arrest on August 1. The booking report
                                           -2-
stated that Defendant’s address was the address of the mobile home, but Deputy Edwards
did not recall whether that information came from Defendant’s driver’s license or whether
Deputy Edwards asked Defendant for his address.

        During a jury break, defense counsel objected to the State’s offering the testimony
of Child Protective Services (“CPS”) investigator Mary Haines because Ms. Haines was
not listed on the indictment. Defense counsel acknowledged that Ms. Haines had testified
at “the juvenile hearing,” but counsel asserted that Ms. Haines “mentioned nothing about
being present in the bedroom with law enforcement officers while they were interrogating
[Defendant].” Defense counsel argued, “information like that might make a difference on
how we proceed forward, whether we decide to do a trial or enter some sort of plea.” The
State clarified that Ms. Haines would be testifying about a statement that Defendant made
directly to her, not to law enforcement. The State also noted that Ms. Haines had previously
testified about Defendant’s statement to her at the preliminary hearing.

       The trial court held a jury-out hearing to allow Defendant to make an offer of proof.
Ms. Haines testified that on August 1, 2019, when she arrived at the residence, she spoke
to Mrs. Farris, who stated that she had a prescription for suboxone. Mrs. Farris could not
find the prescription.

      Ms. Haines testified that she observed Defendant’s personal belongings inside the
home. Upon questioning by the trial court, Ms. Haines stated that she was not a law
enforcement officer and that she had no authority to make an arrest.

         After Defendant arrived, Ms. Haines testified that she was speaking with Mrs.
Farris, “trying to figure out where her prescription [bottle]was.” Mrs. Farris thought
“maybe [Defendant] had it, so [Mrs. Farris] called him back into the home.” Mrs. Farris
asked Defendant where her prescription was. According to Ms. Haines, Defendant’s
response to Mrs. Farris was that he “left that morning with the prescription.” Defendant
then gave the prescription bottle to Ms. Haines.

       The trial court determined that Rule 16 of the Tennessee Rules of Criminal
Procedure did not require the State to disclose the substance of Defendant’s oral statement
to Ms. Haines “because it was not a statement made in response to interrogation by a law
enforcement officer.” Additionally, the trial court found that Defendant had notice that
Ms. Haines would likely testify, as “the witness has long been known to the Defendant as
perhaps having information that would be relevant to this matter[.]” The court concluded,
therefore, that the State was not required to disclose Ms. Haines as a witness under
Tennessee Code Annotated section 40-13-106.



                                           -3-
       Defense counsel then objected to the admission of Ms. Haines’s testimony as
cumulative and unduly prejudicial under Rule 403 of the Tennessee Rules of Evidence.
Counsel argued that the issue had been addressed “by two officers” and Ms. Haines’s role
as a DCS investigator would prejudice Defendant. The trial court offered to give the jury
a curative instruction but concluded that the testimony was relevant and was not overly
cumulative. The trial court cautioned the State to “[s]teer away” from “the child custody-
related issue.”

       After the jury returned, Ms. Haines provided testimony that was substantially
similar to her testimony during the offer of proof. Ms. Haines also testified on cross-
examination that she had been to Defendant’s father’s home and did not see any indication
that Defendant was living with his father.

       Brittany Marie Farris, Defendant’s wife, testified on behalf of Defendant. She stated
that she and Defendant shared two children. Mrs. Farris testified that the children were
removed from her on August 1, 2019, and were still in DCS custody at the time of trial.
She testified that on August 1, she and her children lived at the mobile home and Defendant
“had started staying with his father because [they] were not getting along.” She stated that
she and Defendant had been “separated” for “about three, three and a half, weeks” but that
Defendant frequently visited the children during that time. Mrs. Farris said that Defendant
only took with him his work clothes and personal items and that he left most of his
belongings at the mobile home. She testified that she and Defendant reconciled on August
1, out of concern for regaining custody of their children.

        Mrs. Farris testified that she inherited the guns found inside her bedroom from her
father, who passed away on July 10, 2010, and that she did not know how to operate them.
She stated that she had brought them to the mobile home only one week prior to August 1,
2019, and they had been packed away at her grandmother’s house until her family sold that
house. She stated that the rifle was leaning against a closet door behind a grandfather
clock, that one handgun was under the mattress, and that another handgun was hanging in
a holster on a hook behind the grandfather clock.

        After police arrived, Mrs. Farris texted Defendant to come to the mobile home. Mrs.
Farris was aware that Defendant was not legally allowed to possess a firearm. Mrs. Farris
heard Defendant tell Ms. Haines that he was not living at the mobile home. Mrs. Farris
testified that Defendant had “stopped by” that morning to have breakfast with the children.
She stated that Defendant had driven her to the grocery store the night before, and she
accidentally left her suboxone prescription in Defendant’s vehicle.




                                           -4-
       Defendant’s father, Keith Farris, testified that he lived near Defendant and Mrs.
Farris and that Defendant had been sleeping on his couch for “maybe three weeks” prior to
August 1.

       Defendant testified that he had been staying at his father’s house for “[a] little over
three weeks” because he and Mrs. Farris had been arguing. He agreed that his father lived
nearby to the mobile home, and he testified that he did not remove all of his personal
property from the mobile home because he intended to reconcile and move back in with
Mrs. Farris. Defendant denied that there were any guns in the mobile home at the time he
moved to his father’s house. He acknowledged that he had known he could not possess a
firearm since his felony conviction in 2015.

        Mrs. Farris texted Defendant while he was at work and told him to come to the
mobile home. When Defendant arrived, he spoke to Deputy Ducanter in the bedroom.
Defendant saw “firearms laid out on the bed, and [he] knew what was going to take place
after that.” Defendant “just started bawling, crying.” He did not tell the officers that he
did not live there or that the guns were not his because “[n]obody asked [him].” Defendant
testified, “I just got the vibe that they were fixing to charge me with these weapons”
because Deputy Tucker asked him for his driver’s license. Defendant testified that he
“would never have even come to the house if [he]’d known [the guns] were there.”
Defendant denied having told Deputy Ducanter that he had traded a shotgun for a pistol.

       On rebuttal, the State recalled Deputy Ducanter, who testified that he found the two
handguns “[b]etween the mattress and the box springs.” He testified that Mrs. Farris never
told him that she had inherited the guns and that Mrs. Farris was surprised to know that
there were guns under the mattress.

                                          Analysis

                                 Testimony of Mary Haines

       Defendant argues that the trial court erred when it failed to exclude Ms. Haines’s
testimony because Ms. Haines was not listed on the indictment as required by Tennessee
Code Annotated section 40-17-106. The State responds that Defendant has waived our
review of this issue because he failed to include the issue in a motion for new trial.

      The record on appeal does not contain a motion for new trial, a transcript from a
motion for new trial hearing, or an order denying a motion for new trial. A failure to file a
motion for new trial waives all issues for appellate review other than the sufficiency of the
evidence and sentencing. See Tenn. R. App. P. 3(e); State v. Bough, 152 S.W.3d 453, 460
(Tenn. 2004). Furthermore, Defendant does not ask this Court to conduct a plain error
                                            -5-
review nor does he make any argument as to plain error review. It is the defendant’s burden
to persuade this Court that plain error exists and that the error “was of sufficient magnitude
that it probably changed the outcome of the trial.” State v. Hester, 324 S.W.3d 788, 808
(Tenn. 2010). Thus, we conclude that Defendant has waived our review of this issue and
has not demonstrated that review is necessary to do substantial justice or that he was
prejudiced.

                                 Sufficiency of the Evidence

       Defendant challenges the sufficiency of the evidence supporting his convictions,
asserting that the State failed to prove that he intended to possess the weapons. The State
responds that the evidence was sufficient to support the convictions. We agree with the
State.

       When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in
original); see also Tenn. R. App. P. 13(e). The State, on appeal, is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which may be drawn from
that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors,
318 S.W.3d 850, 857 (Tenn. 2010)). Guilt may be found beyond a reasonable doubt where
there is direct evidence, circumstantial evidence, or a combination of the two. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551
S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)).

        The standard of review for sufficiency of the evidence “‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)). The jury as the trier of fact must evaluate the credibility of the witnesses, determine
the weight given to witnesses’ testimony, and reconcile all conflicts in the evidence. State
v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292,
295 (Tenn. Crim. App. 1978)). Moreover, the jury determines the weight to be given to
circumstantial evidence and the inferences to be drawn from this evidence, and the extent
to which the circumstances are consistent with guilt and inconsistent with innocence are
questions primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184
S.W.3d 646, 662 (Tenn. 2006)). When considering the sufficiency of the evidence, this
court shall not reweigh the evidence or substitute its inferences for those drawn by the trier
of fact. Id.



                                             -6-
        As charged in counts one through three, “[a] person commits an offense who
unlawfully possesses a firearm” and “[h]as been convicted of a felony crime of violence,
an attempt to commit a felony crime of violence, or a felony involving the use of a deadly
weapon[.]” T.C.A. § 39-17-1307(b)(1)(A). Aggravated burglary is a crime of violence.
Id. § 39-17-1301(3). As charged in counts four through six, “[a] person commits an offense
who unlawfully possesses a firearm” and “[h]as been convicted of a felony drug offense.”
Id. § 39-17-1307(b)(1)(B). Firearm is defined as “[a]ny weapon that will or is designed to
or may readily be converted to expel a projectile by the action of an explosive[.]” Id. § 39-
11-106(a)(13)(A)(i).

        “Possession may be actual or constructive.” State v. Robinson, 400 S.W.3d 529,
534 (Tenn. 2013) (citing State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)). Actual
possession “refers to physical control over an item.” State v. Fayne, 451 S.W.3d 362, 370
(Tenn. 2014). On the other hand, constructive possession is established when a person has
“‘the power and intention at a given time to exercise dominion and control over [an object]
either directly or through others.’” Shaw, 37 S.W.3d at 903 (quoting State v. Patterson,
966 S.W.2d 435, 445 (Tenn. Crim. App. 1997)). In other words, “constructive possession
is the ability to reduce an object to actual possession.” State v. Cooper, 736 S.W.2d 125,
129 (Tenn. Crim. App. 1987). Constructive possession depends on the totality of the
circumstances in each case and may be established through circumstantial evidence.
Robinson, 400 S.W.3d at 534.

       Here, the parties stipulated to Defendant’s criminal record, and that on August 1,
2019, it was illegal “under Tennessee law” for Defendant to possess a firearm. The record
includes judgments of conviction for aggravated burglary, burglary of a vehicle, and
delivery of methamphetamine.

        With respect to proof that Defendant constructively possessed the handgun, the
State presented testimony at trial that Defendant had been at the mobile home on the
morning that a rifle and two handguns, as well as ammunition, were found in the bedroom
of the residence. When Deputy Ducanter confronted Defendant about the guns, Defendant
told him that “he had traded that shotgun off for one of the pistols that was found
underneath the bed[.]” Defendant told Deputy Ducanter that he needed the guns for
protection. Deputy Ducanter and Ms. Haines both observed male clothing and personal
items belonging to Defendant inside the mobile home. Deputy Tucker had observed
Defendant’s vehicle parked at the mobile home every day and had not seen it parked at
Defendant’s father’s house. Likewise, Ms. Haines had been at Defendant’s father’s house
and did not see any indication that Defendant lived there.

       Defendant’s argument that the State “simply failed to present sufficient evidence
that [Defendant], although he may have known about the weapons, intended on possessing
                                            -7-
them” is a misstatement of the law. While Defendant is correct that the Tennessee Supreme
Court has defined constructive possession as having “the power and intention at a given
time to exercise dominion and control” over the object, see Robinson, 400 S.W.3d at 534,
the statute making unlawful possession of a firearm an offense does not require proof of
intent. See T.C.A. § 39-17-1307(b)(1)(A), (B).

        Defendant admitted to having purchased the guns for protection, and he admitted to
having been at the residence on the morning the guns were found inside the residence.
Despite Defendant’s claim that he did not reside at the residence, there was ample evidence
at trial to show that Defendant constructively possessed the firearms. In State v. Thorne
Peters, No. W2018-01328-CCA-R3-CD, 2019 WL 3775872 (Tenn. Crim. App. Aug. 9,
2019), no perm. app. filed, a panel of this Court concluded that the evidence was sufficient
that the defendant constructively possessed a firearm despite no evidence having been
presented that the defendant lived at the residence where the firearm was found or that the
defendant owned the firearm. In Thorne Peters, the defendant “acknowledged that he knew
the gun was in the house[,]” the gun “was located in plain sight, immediately accessible in
the front bedroom of the home,” and the defendant “told officers they might find his
fingerprints on the gun.” Defendant is not entitled to relief on this issue.

                                     CONCLUSION

       Based on the foregoing, we affirm the judgments of the trial court.




                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                           -8-